

117 HR 1240 IH: Feed Emergency Enhancement During Disasters with Cover Crops Act of 2021
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1240IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mr. Johnson of South Dakota (for himself and Ms. Craig) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Federal Crop Insurance Act to modify prevented planting coverage.1.Short titleThis Act may be cited as the Feed Emergency Enhancement During Disasters with Cover Crops Act of 2021 or the FEEDD Act of 2021.2.Second crop plantedSection 508A(c) of the Federal Crop Insurance Act (7 U.S.C. 1508a(c)) is amended—(1)in paragraph (1), by striking subparagraph (B) and inserting the following:(B)Second crop plantedThe producer may—(i)plant a second crop on the same acreage for harvest in the same crop year; and(ii)collect, subject to paragraphs (4) and (5)—(I)an indemnity payment established by the Corporation for the first crop, but not to exceed 35 percent of the prevented planting guarantee for the acreage for the first crop; or(II)an indemnity payment that is equal to 100 percent of the prevented planting guarantee for the acreage for the first crop, if the second crop—(aa)is a cover crop, as determined by the Secretary;(bb)is planted in an area with low hay or forage supplies due to widespread excessive moisture, flood, drought, or other factors, as determined by the Secretary;(cc)is planted with an intended use of animal feed that is hayed, grazed, or chopped; and(dd)will be donated or used by the producer.;(2)in paragraph (3), by striking Except and all that follows through paragraph (1)(B) and inserting Except in the case of a second crop planted as described in subitems (aa) through (dd) of paragraph (1)(B)(ii)(II) or double cropping described in subsection (d), if a producer makes an election under paragraph (1)(B)(ii)(I); and(3)by adding at the end the following:(6)Indemnity payments during haying, grazing, or chopping(A)Definition of harvest dateIn this paragraph, the term harvest date means a date—(i)determined by the Secretary for purposes of subparagraph (C); and(ii)that may differ based on the region of the United States for which the date is established.(B)Annual establishment of harvest dateThe Secretary shall establish a harvest date for each region of the United States by crop year, taking into account current and regularly updated forward-looking meteorological data.(C)No reduction in indemnity paymentsFor the purposes of paragraph (1)(B)(ii)(I), the Secretary shall not reduce the amount of an indemnity payment collected by a producer that hays, grazes, or chops cover crops, as determined by the Secretary, on prevented planting acres after the harvest date applicable to the region in which the prevented planting acres are located..